IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT



                                                              No. 99-50015
                                                            Summary Calendar



UNITED STATES OF AMERICA,

                                                                                                                    Plaintiff-Appellee,

                                                                      versus

JOAQUIN AMBROSIO MARTINEZ,
also known as Joaquin Abriosio Martinez,

                                                                                                                    Defendant-Appellant.
                                     _______________________________________

                                     Appeal from the United States District Court
                                          for the Western District of Texas
                                            USDC No. W-98-CR-73-All
                                  __________________________________________

                                                              August 26, 1999

Before KING, Chief Judge, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

           Joaquin Ambrosio Martinez appeals the district court’s denial of his motion to suppress

evidence, two firearms, seized during two warrantless searches of his home. The district court

ruled that exigent circumstances justified the searches.

           Martinez argues that the first search, in which a law enforcement officer retrieved a firearm

from the living room floor of Martinez’ home, was unconstitutional. Martinez has not

shown that the district court clearly erred by finding that exigent circumstances justified the search

of Martinez’ living room. See United States v. Morales, 171 F.3d 978, 982 (5th Cir. 1999); United

States v. Rico, 51 F.3d 495, 501 (5th Cir. 1995).


           *
                 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Martinez also argues that the second search, in which his entire house was searched, was

unconstitutional because no exigent circumst ances existed. The district court found also that

Martinez consented, without threat or coercion, to this search, and Martinez has not shown the

district court clearly erred in doing so. See United States v. Gonzalez, 79 F.3d 413, 421 (5th Cir.

1996); see also United States v. Tello, 9 F.3d 1119, 1128 (5th Cir. 1993) (court of appeals may affirm

district court on any valid ground supported by the record).

       The district court’s denial of the motion to suppress is

AFFIRMED.




                                                  2